DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Office Action is in response to Applicant’s amendments/remarks filed 12/23/20.  Claims 1-4, 6-11, and 13-17 were amended; claims 5, 12, and 18-20 are cancelled.  Claims 1-4, 6-11, and 13-17 are presently pending and are presented for examination.
Response to Arguments
Applicant’s arguments, see page 11 of Remarks, filed 12/23/20, with respect to the objection to claim 7 have been fully considered and are persuasive.  The objection to claim 7 has been withdrawn.
Applicant’s arguments, see page 4 of Remarks, filed 12/23/20, with respect to the objection to the drawings have been fully considered and are persuasive.  The objection to the drawings has been withdrawn.
Applicant’s arguments, see pages 11-13 of Remarks, filed 12/23/20, with respect to the rejections of claims 2, 4-7, 9, 11-14, and 16-20 under 35 U.S.C. 112 have been fully considered and are persuasive.  The rejections of claims 2, 4-7, 9, 11-14, and 16-20 under 35 U.S.C. 112(b) and the rejections of claims 5, 12, and 15-20 under 35 U.S.C. 112(a) have been withdrawn.
Applicant’s arguments, see pages 13-14 of Remarks, filed 12/23/20, with respect to the rejections of claims 1 and 3-5 under 35 U.S.C. 102 in view of US Pat. 9,292,305 to Avoyan have been fully considered and are persuasive.  Therefore, the rejections of claims 1 and 3-5 under 35 U.S.C. 102 in view of US Pat. 9,292,305 to Avoyan have been withdrawn.  However, upon further consideration, new grounds of rejection of claims 1-4, 6, and 7 under 35 U.S.C. 103 in view of US Pat. 9,292,305 to Avoyan are made and presented below as necessitated by amendment.
Applicant’s arguments, see pages 14-15 of Remarks, filed 12/23/20, with respect to the rejections of claims 8-13 and 15 under 35 U.S.C. 103 in view of US Pat. 9,292,305 to Avoyan have been fully considered and are persuasive.  Therefore, the rejections of claims 8-13 and 15 under 35 U.S.C. 103 in view of US Pat. 9,292,305 to Avoyan have been withdrawn.  However, upon further consideration, new grounds of rejection of claims 8-11 and 13-17 under 35 U.S.C. 103 in view of US Pat. 9,292,305 to Avoyan are made and presented below as necessitated by amendment.
Drawings
The drawings were received on 12/3/20.  These drawings are acceptable.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-11, and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. 9,293,305 to Avoyan et al. (“Avoyan”).
Regarding claim 1,
Avoyan discloses a system for cleaning a process part (110), comprising: 

a second module (40) having a second recess formed in a second surface thereof and partially defined by a second circumferential extension adjacent the second surface, the second recess facing the first recess and further defining a second process region (42) [see Fig. 2; col. 4, lines 33-41]; 
a first inlet port (166) formed in the first module, the first inlet port fluidly coupled to the first process region (22) and a cleaning agent source (i.e water supply 136), the first inlet port extending into the first recess from an upper surface of the first module to the first surface [see Fig. 1-2, 4; col. 8, lines 8-29]; and 
a plurality of second inlet ports (132) formed in the second module, each second inlet port of the plurality of second inlet ports fluidly coupled to the second process region (42) and the cleaning agent source (i.e. water supply 136), the plurality of second inlet ports extending into the second recess from a bottom surface of the second module to the second surface [see Fig. 2, 4; col. 6, lines 47-64].
	Avoyan teaches a first inlet port (166) fluidly coupled to the first process region (22) and a cleaning agent source (i.e water supply 136), the first inlet port extending into the first recess from an upper surface of the first module to the first surface [see Fig. 1-2, 4; col. 8, lines 8-29], but does not explicitly teach a plurality of said first inlet ports.  However it would have been obvious to one having ordinary skill in the art at the time of filing to modify the device of Avoyan to provide two or more first inlet ports formed in the St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.  It has further been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). [see MPEP 2144.04(VI)(B)].  Additionally, it is well-known to use a plurality of inlet ports as claimed; for example, Avoyan teaches a plurality of second inlet ports (132) fluidly coupled to the second process region (42) and the cleaning agent source (i.e. water supply 136), and therefore it would have been an obvious matter of design choice to one having ordinary skill in the art at the time of filing to modify the device of Avoyan to provide two or more first inlet ports formed in the first module for supplying the cleaning agent (i.e. water).
Regarding claim 3,
Avoyan discloses the system of claim 1, wherein the plurality of first inlet ports and the plurality of second inlet ports are coupled to the cleaning agent source (i.e. water supply 136) via a supply conduit (from pump 138 of water supply assembly 134) [see Fig. 4; col. 8, lines 17-29].  
Regarding claim 7,
Avoyan discloses the system of claim 3, further comprising: a return conduit coupled to the first module (at 178) and the second module (at 50), the return conduit in fluid communication with an external drain (180), the return conduit coupled to a first drain (178) disposed in the first module and a second drain (50) disposed in the second module [see Fig. 2, 4; col. 4, lines 42-54; col. 8, lines 53-65].  
a plurality of first drains and a plurality of second drains.  However it would have been obvious to one having ordinary skill in the art at the time of filing to modify the device of Avoyan to provide two or more first drains formed in the first module and two or more second drains formed in the second module to drain fluid from the respective process regions, since it has been held that mere duplication of essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.  It has further been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). [see MPEP 2144.04(VI)(B)].
Regarding claim 2,
Avoyan discloses the system of claim 7, further comprising a control system, the control system comprising: 
a controller (185) [see Fig. 4; col. 10, lines 50-67]; 
at least one instrument (e.g. pump 138) coupled to the controller, the at least one instrument in communication with the supply conduit or the return conduit [see Fig. 4; col. 6, lines 56-61]; and 
at least one valve (e.g. 140, 165, 183) coupled to the controller, the at least one valve disposed in the supply conduit or the return conduit [see Fig. 4; col. 7, lines 1-5; col. 8, lines 17-24].  
Regarding claim 6,
Avoyan discloses the system of claim 2, wherein the control system is configured to selectively deliver a cleaning agent (i.e. water) from the cleaning agent source (water 
Regarding claim 4,
Avoyan discloses the system of claim 6, wherein the first module and the second module are configured to clean a portion of a part (110) with the cleaning agent, the part disposed between the first module (20) and the second module (40) [see Fig. 2; col. 3, lines 40-56].
Regarding claim 8,
Avoyan discloses a system for cleaning a process part (110), comprising: 
a first module (20) having a first recess formed in a first surface thereof and partially defined by a first circumferential extension adjacent the first surface, the first recess further defining a first process region (22) [see Fig. 2; col. 3, line 57 – col. 4, line 17]; 
a second module (40) having a second recess formed in a second surface thereof and partially defined by a second circumferential extension adjacent the second surface, the second recess facing the first recess and further defining a second process region (42) [see Fig. 2; col. 4, lines 33-41]; 
a first circumferential groove (at o-ring 188) formed in the first surface of the first module, the first circumferential groove circumscribing the first recess [see Fig. 2; col. 11, lines 29-48];  

a first inlet port (166) formed in the first module, the first inlet port fluidly coupled to the first process region (22) and a cleaning agent source (i.e water supply 136), the first inlet port extending into the first recess from an upper surface of the first module to the first surface [see Fig. 1-2, 4; col. 8, lines 8-29]; and 
a plurality of second inlet ports (132) formed in the second module, each second inlet port of the plurality of second inlet ports fluidly coupled to the second process region (42) and the cleaning agent source (i.e. water supply 136), the plurality of second inlet ports extending into the second recess from a bottom surface of the second module to the second surface [see Fig. 2, 4; col. 6, lines 47-64].
	Avoyan teaches a first inlet port (166) fluidly coupled to the first process region (22) and a cleaning agent source (i.e water supply 136), the first inlet port extending into the first recess from an upper surface of the first module to the first surface [see Fig. 1-2, 4; col. 8, lines 8-29], but does not explicitly teach a plurality of said first inlet ports.  However it would have been obvious to one having ordinary skill in the art at the time of filing to modify the device of Avoyan to provide two or more first inlet ports formed in the first module for supplying the cleaning agent (i.e. water), since it has been held that mere duplication of essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.  It has further been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). [see MPEP 
	Avoyan teaches a first circumferential groove (at o-ring 188) formed in the first surface of the first module that contains an o-ring (188) therein to effectively seal the first process region (22), and a second circumferential groove (at o-ring 188) formed in the second surface of the second module that contains an o-ring (188) therein to effectively seal the second process region (42) [see Fig. 2; col. 11, lines 29-48].  Avoyan does not, however, explicitly teach a plurality of said first grooves and a plurality of said second grooves.  However it is old and well-known common knowledge in the art to utilize a sealing configuration comprising two or more concentric o-ring seals for an enhanced seal to minimize leakage, and the selection of such would have been obvious to one having ordinary skill in the art at the time of filing.  Furthermore, it would have been obvious to one having ordinary skill in the art at the time of filing to provide two or more first and second grooves containing a corresponding number of o-rings therein, since it has been held that mere duplication of essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. [See MPEP 2144.04(VI)(B)].
Regarding claim 10,

Regarding claim 14,
Avoyan discloses the system of claim 10, further comprising: a return conduit coupled to the first module (at 178) and the second module (at 50), the return conduit in fluid communication with an external drain (180), the return conduit coupled to a first drain (178) disposed in the first module and a second drain (50) disposed in the second module [see Fig. 2, 4; col. 4, lines 42-54; col. 8, lines 53-65].  
Avoyan teaches a first drain (178) and a second drain (50), but does not explicitly teach a plurality of first drains and a plurality of second drains.  However it would have been obvious to one having ordinary skill in the art at the time of filing to modify the device of Avoyan to provide two or more first drains formed in the first module and two or more second drains formed in the second module to drain fluid from the respective process regions, since it has been held that mere duplication of essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.  It has further been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). [see MPEP 2144.04(VI)(B)].
Regarding claim 9,
Avoyan discloses the system of claim 14, further comprising a control system, the control system comprising: 

at least one instrument (e.g. pump 138) coupled to the controller, the at least one instrument in communication with the supply conduit or the return conduit [see Fig. 4; col. 6, lines 56-61]; and 
at least one valve (e.g. 140, 165, 183) coupled to the controller, the at least one valve disposed in the supply conduit or the return conduit [see Fig. 4; col. 7, lines 1-5; col. 8, lines 17-24].  
Regarding claim 13,
Avoyan discloses the system of claim 9, wherein the control system is configured to selectively deliver a cleaning agent (i.e. water) from the cleaning agent source (water supply 136) to the first process region (through 166) and to the second process region (through 132) via the supply conduit [see Fig. 1-2, 4; col. 6, line 56-61; col. 8, lines 17-29].  
Regarding claim 11,
Avoyan discloses the system of claim 13, wherein the first module and the second module are configured to clean a portion of a part (110) with the cleaning agent, the part disposed between the first module (20) and the second module (40) [see Fig. 2; col. 3, lines 40-56].
Regarding claim 15,
Avoyan discloses an apparatus for cleaning a process chamber part (110), comprising: 
a first module (20) having a first recess formed in a first surface thereof and partially defined by a first circumferential extension adjacent the first surface, the first 
a second module (40) having a second recess formed in a second surface thereof and partially defined by a second circumferential extension adjacent the second surface, the second recess facing the first recess and further defining a second process region (42) [see Fig. 2; col. 4, lines 33-41]; 
a first groove (at o-ring 188) formed in the first surface of the first module and adjacent the first circumferential extension, the first groove circumscribing the first recess and having a seal therein (o-ring 188) [see Fig. 2; col. 11, lines 29-48]; 
a second groove (at o-ring 188) formed in the second surface of the second module and adjacent the second circumferential extension, the second groove circumscribing the second recess and having a seal therein (o-ring 188) [see Fig. 2; col. 11, lines 29-48]; 
a first inlet port (166) and a first drain (178) formed in the first module, the first inlet port fluidly coupled to the first process region (22) and a cleaning agent source (i.e. water supply 136), the first inlet port and the first drain extending into the first recess from an upper surface of the first module to the first surface [see Fig. 1-2, 4; col. 8, lines 8-29, 53-65]; and 
a plurality of second inlet ports (132) and a second drain (50) formed in the second module, each second inlet port of the plurality of second inlet ports fluidly coupled to the second process region (42) and the cleaning agent source (i.e. water supply 136), the plurality of second inlet ports and the second drain extending into the 
	Avoyan teaches a first circumferential groove (at o-ring 188) formed in the first surface of the first module that contains an o-ring (188) therein to effectively seal the first process region (22), and a second circumferential groove (at o-ring 188) formed in the second surface of the second module that contains an o-ring (188) therein to effectively seal the second process region (42) [see Fig. 2; col. 11, lines 29-48].  Avoyan does not, however, explicitly teach a plurality of said first grooves and a plurality of said second grooves.  However it is old and well-known common knowledge in the art to utilize a sealing configuration comprising two or more concentric o-ring seals for an enhanced seal to minimize leakage, and the selection of such would have been obvious to one having ordinary skill in the art at the time of filing.  Furthermore, it would have been obvious to one having ordinary skill in the art at the time of filing to provide two or more first and second grooves containing a corresponding number of o-rings therein, since it has been held that mere duplication of essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. [See MPEP 2144.04(VI)(B)].
	Avoyan teaches a first inlet port (166) fluidly coupled to the first process region (22) and a cleaning agent source (i.e water supply 136), the first inlet port extending into the first recess from an upper surface of the first module to the first surface [see Fig. 1-2, 4; col. 8, lines 8-29], but does not explicitly teach a plurality of said first inlet ports.  However it would have been obvious to one having ordinary skill in the art at the time of filing to modify the device of Avoyan to provide two or more first inlet ports formed in the St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.  It has further been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). [see MPEP 2144.04(VI)(B)].  Additionally, it is well-known to use a plurality of inlet ports as claimed; for example, Avoyan teaches a plurality of second inlet ports (132) fluidly coupled to the second process region (42) and the cleaning agent source (i.e. water supply 136), and therefore it would have been an obvious matter of design choice to one having ordinary skill in the art at the time of filing to modify the device of Avoyan to provide two or more first inlet ports formed in the first module for supplying the cleaning agent (i.e. water).
Avoyan teaches a first drain (178) and a second drain (50), but does not explicitly teach a plurality of first drains and a plurality of second drains.  However it would have been obvious to one having ordinary skill in the art at the time of filing to modify the device of Avoyan to provide two or more first drains formed in the first module and two or more second drains formed in the second module to drain fluid from the respective process regions, since it has been held that mere duplication of essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.  It has further been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). [see MPEP 2144.04(VI)(B)].
Regarding claim 16,
Avoyan discloses the apparatus of claim 15,

a return conduit coupled to the first module (at 178) and the second module (at 50), the return conduit in fluid communication with one of the cleaning agent source or an external drain (180), the return conduit coupled to the plurality of first drains (178) disposed in the first module and the plurality of second drains (50) disposed in the second module [see Fig. 2, 4; col. 4, lines 42-54; col. 8, lines 53-65].  
Regarding claim 17,
Avoyan discloses the apparatus of claim 16, further comprising: 
a controller (185) [see Fig. 4; col. 10, lines 50-67]; 
at least one instrument (e.g. pump 138) coupled to the controller, the at least one instrument in communication with the supply conduit or the return conduit [see Fig. 4; col. 6, lines 56-61]; and 
at least one valve (e.g. 140, 165, 183) coupled to the controller, the at least one valve disposed in the supply conduit or the return conduit [see Fig. 4; col. 7, lines 1-5; col. 8, lines 17-24].  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

See the attached ‘Notice of References Cited’ for a list of the prior art made of record and not relied upon that is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS BUCCI whose telephone number is (571)270-5406.  The examiner can normally be reached on Mon-Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571) 272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/THOMAS BUCCI/Examiner, Art Unit 1711                                                                                                                                                                                                        /DAVID G CORMIER/Primary Examiner, Art Unit 1711